DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/FR2018/051391 filed 06/13/2018, which claims benefit of the French Application No. FR17/55304, filed 06/13/2017, has been received and acknowledged. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/02/2022 has been entered.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance. The instant claims are drawn to a method of making a metal part with a wall thickness of less than 5mm. The method comprises mixing a metal powder with a polymer binder to form a composite mixture, the metal powder being particles of an atomized metal alloy. The method includes making a flexible composite sheet from the composite mixture. The method includes cutting, in the flexible composite sheet, a preform of the metal part. The method includes applying the preform in a mold having a face defining a relief of the metal part. The method includes debinding and sintering the preform to form the metal part. The method includes an appended insert having a fastening portion that is sandwiched between a rear end of the preform and a flexible composite sheet segment. The method includes before the debinding and the sintering steps, the composite sheet segment forming a bridge over the fastening portion, the bridge defining a gap between the composite sheet segment, the rear end of the preform, and the fastening portion. The method includes during the debinding and sintering steps, the composite sheet segment deforming to fill the gap and to enclose the fastening portion of the appended insert. 

The closest prior art includes the following:

Chen (U.S. Patent No. 6,524,421, previously cited)
Chen teaches a method for making a pressed part (column 4, line 12) with a wall thickness less than 5mm (column 4, line 66 through column 5, line 2; further the examiner points out that “Example 1” teaches a wall thickness of 25 µm - column 9, line 62). Chen teaches mixing a powder with a polymer binder to form a composite mixture (column 9, lines 25-30, further the examiner points out that Chen teaches the use of “Ferro binder B73210”, of which is largely polyvinyl butyral, a polymer, and thus meets the limitation of “a polymer binder”). Chen teaches making a flexible composite sheet from the composite mixture (column 9, lines 31-34). Chen teaches cutting, in the flexible composite sheet, a preform of the metal part (column 9, lines 40-41). Chen teaches applying the preform in a mold having a face defining a relief of the part (column 9, lines 41-44). Chen teaches debinding and sintering the preform to form the part (column 9, lines 50-59). 
However, Chen does not teach this process being performed using a metal powder being particles of an atomized metal alloy to make a metal part. Furthermore, Chen does not teach wherein an appended insert having a fastening portion being sandwiched between a rear end of a preform and a flexible composite sheet segment. Chen does not teach before a debinding and sintering step, the composite sheet segment forming a bridge over the fastening portion, the bridge defining a gap between the composite sheet segment, the rear end of the preform, and the fastening portion. Lastly, Chen does not teach wherein during the debinding and sintering steps, the composite sheet segment deforms to fill the gap and to enclose the fastening portion of the appended insert. 

Karuppoor (U.S. 2018/0133803)
Karuppoor teaches producing multi-material functional parts using additive manufacturing (abstract). Karuppoor teaches an amended insert (Figures 10-11, Char. No. 804) having a fastening portion that is sandwiched between a rear end of the preform (Figures 10-11, Char. No. 806) and a flexible composite sheet segment (Figures 10-11, Char. No. 802), and wherein, before the debinding and the sintering steps, the composite sheet segment forms a bridge over the fastening portion (Figures 10-11; paragraphs [0079]-[0080]). Karuppoor does not teach wherein during the debinding and sintering steps, the composite sheet segment deforming to fill the gap and to enclose the fastening portion of the appended insert.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735